DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Craenenbroek (US4345715) in view of Martinello (US20100000920).
Regarding claim 1, Van Craenenbroek teaches a buffer store (Fig. 1-2), comprising: a closed vessel (vessel 1 with cover 21) housing configured to hold a storage fluid (water – Col. 4, lines 10-20), wherein the closed vessel housing comprises at least one inlet (see opening of vessel 1 to pipe 6) opening configured to fill the closed vessel housing with the storage fluid, and at least one equalization opening (opening 22), fluidically joining the closed vessel housing to the surroundings and configured to provide a fluidic equalization with the surroundings (via air pipe 23), a hermetically sealed cover (diaphragm 15) positioned in an interior of the closed vessel housing,  configured to prevent the storage fluid from mixing with other fluids, (vessel which is divided by a [m]ovable diaphragm 15 into two completely separated spaces, namely a lowermost space 16 and an uppermost space 17 which communicates with the atmosphere – Col. 4, lines 0-8). 
Van Craenenbroek does not teach at least a portion of the hermetically sealed cover comprises one or more walls and layers at a thickness of 0.5 to 5 mm, preferably 1-4 mm. 
Martinello teaches at least a portion of the hermetically sealed cover of ethylene-propylene-diene terpolymer having a thickness of 2 mm, falling within the claimed range (EPDM - ¶[0045]), in order to provide a membrane with a long useful life (¶[0010]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Craenenbroek to include the EPDM membrane film having a thickness of 2 mm of Martinello, in order to provide a membrane with a long useful life (¶[0010]).  
	Regarding claim 2, Van Craenenbroek teaches the limitations of claim 2, and Van Craenenbroek further teaches the hermetically sealed cover comprises at least one flexible portion (flexible material such as rubber – Col. 4, lines 5-10).  
Regarding claim 3, Van Craenenbroek teaches the limitations of claim 1, and Van Craenenbroek further teaches the flexible portion of the hermetically sealed cover comprises at least one layer of material impermeable to gas (diaphragm 15 & as modified by the material of Martinello).
Regarding claim 4, Van Craenenbroek teaches the limitations of claim 1, and Van Craenenbroek further teaches wherein the hermetically sealed cover comprises at least one compensation area (see area in which diaphragm 15 displaces when comparing Fig. 1 and 2), configured to expand and contract to compensate for a change in volume of the storage fluid (volume changes of the liquid…can be balanced inside the vessel by means of the diaphragm displacement – Col. 2, lines 10-30). 
Regarding claim 5, Van Craenenbroek teaches the limitations of claim 1, and Van Craenenbroek further teaches at least a portion of the hermetically sealed cover is affixed to the outer circumference of the closed vessel housing (via ring 19 & sealingly presses – Col. 4, lines 10-15).  
Regarding claim 7, Van Craenenbroek teaches the limitations of claim 1, and Van Craenenbroek further teaches wherein the hermetically sealed cover is partially submerged in the storage fluid (15). The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II). 
Regarding claim 8, Van Craenenbroek teaches the limitations of claim 1, and Van Craenenbroek further teaches the hermetically sealed cover is formed as a film (diaphragm 15) configured to float on at least for a portion on the storage fluid.
Regarding claim 9, Van Craenenbroek teaches the limitations of claim 4, and Van Craenenbroek further teaches wherein the film (diaphragm 15)  is secured (via ring 19 & sealingly presses – Col. 4, lines 10-15) in the closed vessel housing configured to follow a change in volume of the storage fluid in the at least one compensation area (volume changes of the liquid…can be balanced inside the vessel by means of the diaphragm displacement – Col. 2, lines 10-30).
Regarding claim 10, Van Craenenbroek teaches the limitations of claim 9, and Van Craenenbroek further teaches that the at least one compensation area (see area in which diaphragm 15 displaces when comparing Fig. 1 and 2),  is configured such that, when the vessel is filled with the storage fluid at a temperature of 20 degrees Celsius, a nominal filling height in the closed vessel housing defines a lower end of the at least one compensation area, while an upper end of the compensation area is defined by a fill level of the storage fluid in the closed vessel housing produced when the storage fluid is heated to a temperature of 95 degrees Celsius (volume changes of the liquid…can be balanced inside the vessel by means of the diaphragm displacement – Col. 2, lines 10-30).  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II). 
Regarding claim 11, Van Craenenbroek teaches the limitations of claim 4, and Van Craenenbroek further teaches wherein that the compensation area (see area in which diaphragm 15 displaces when comparing Fig. 1 and 2) is configured such that volume changes of the storage fluid are equalized up to 20% of the storage volume of the buffer store (volume changes of the liquid…can be balanced inside the vessel by means of the diaphragm displacement – Col. 2, lines 10-30).  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).   
Regarding claims 12 and 16, Van Craenenbroek teaches the limitations of claims and Martinello further teaches the cover comprises ethylene-propylene-diene terpolymer (EPDM - ¶[0045]). 
Regarding claim 14, Van Craenenbroek teaches the limitations of claim 1, and Van Craenenbroek further teaches the closed vessel housing (vessel 1 with cover 21) further comprises a mounting rail (20) on its inner circumference for mounting the hermitically sealed cover.
Regarding claim 15, Van Craenenbroek teaches the limitations of claim 1, and Van Craenenbroek further teaches the buffer store is adapted for operation with heating water as the storage fluid for a heating plant (this is a statement of intended use) and includes at least a pump system (pump 8); a vessel heating system (heating installation – Col. 1, lines 5-10); or a connection system (see pipes 3, 6, 25) configured to connect additional system components (7, 30) in proximity to the buffer store.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).   
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Craenenbroek (US4345715) in view of Martinello (US20100000920) and Engelhardt (DE3115988).
Regarding claim 6, Van Craenenbroek teaches the limitations of claim 1, and Van Craenenbroek does not teach the hermetically sealed cover is double-walled and multilayered.
Engelhardt teaches the hermetically sealed cover is double-walled and multilayered (double-walled membrane - ¶[0011] & Fig. 3-4), in order to provide a flexible, heat insulating membrane between two fluids (claim 3).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Craenenbroek to include the double walled membrane of Engelhardt, in order to provide a flexible, heat insulating membrane between two fluids (claim 3), thereby preventing heat loss.  
Response to Arguments
Applicant's arguments filed 4/12/2022 have been fully considered but they are not persuasive. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant argues the references previously cited do not teach the currently amended claim 1, however, Martinello, previously relied upon, explicitly teaches the claimed thickness. 
For at least the reasons stated above, Applicant’s arguments are found unpersuasive and the rejection is maintained. 
The 112 (b) issues have been obviated by the present amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763